            Case 2:20-cv-00361-RFB-NJK Document 10 Filed 07/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                               CIVIL No. 2:20-cv-00361 RFB-NJK
12
                    Plaintiff,
13
            v.
14                                                         ORDER GRANTING THE UNITED
   DANIEL J. PAULSON, ELIZABETH                            STATES’ MOTION TO STAY THE CASE
15 PAULSON, IZZY HOLDINGS, LLC., ARAN                      FOR SIX MONTHS AND EXTEND THE
   KAHN and WESTSTAR LOAN SERVICING                        TIME TO SERVE UNTIL SIXTY DAYS
16 CORPORATION,                                            AFTER THE SIX MONTH STAY
                                                           EXPIRES
17
                    Defendants.
18

19          BASED ON THE Motions filed by the United States on July 21, 2020 and good cause
20
     appearing therefore, this case is stayed for six (6) months from the date of the entry of this Order
21
     and the United States is granted a second request for additional time to effectuate service of the
22
     summonses and complaint in this matter, until sixty (60) days after the expiration of the
23

24 referenced six month stay.

25

26

27

28

                                                       1
                                                                                                  18915675.1
           Case 2:20-cv-00361-RFB-NJK Document 10 Filed 07/23/20 Page 2 of 2



 1         The United States is also ordered to file a status report in this matter every three months

 2 from the date of the entry of this Order.

 3
           IT IS SO ORDERED,                     ________________________________
 4                                               RICHARD F. BOULWARE, II
 5                                               UNITED STATES DISTRICT JUDGE
                                                 DATED this
 6                                        United States District23rd
                                                                Judgeday of July, 2020.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
                                                                                                 18915675.1
